Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 10-11, 21-23 and 26-33 are presented for examination.
Claim 1 is amended. 
Claims 8-9 and 12-20 are canceled.
Claims 21-23 and 26-33 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jong Andrew Park on February 5, 2021.
The application has been amended as follows:
Claims 24 and 25 are cancelled.
In particular,
 Claim 24 canceled.

Claim 25 canceled.


Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraph 2, filed January 22, 2021, with respect to claims 1-7, and 10-11 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-7 and 10-11 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-7, 10-11, 21-23 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 10-11, 21-23 and 26-33 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 21, and 29 … the routing circuit is configured to use less than the entire contents of a destination information in the header portion to route the data packets to the one or more egress ports for routing to a next destination router identified based on the less than the entire contents of the destination information, wherein as compared to the apparatus, the next destination router is in a different hierarchical network layer that considers a different portion of the destination information in the header portion than the apparatus for further routing the data packets; wherein the routing circuit is configured to inspect one or more bits of a layer 2 or layer 3 header of the data packets to route the data packets.… and in combination with other limitations recited as specified in claims 1, 21, and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu  (US Pub. No.: 2017/0048144) discloses a network element (NE) comprising an ingress port configured to receive a first packet via a multipath network, a plurality of egress ports configured to couple to a plurality of links in the multipath network, and a processor coupled to the ingress port and the plurality of egress ports, wherein the processor is configured to determine that the plurality of egress ports are candidate egress ports for forwarding the first packet, obtain dynamic traffic load information associated with the candidate egress ports, and select a first target egress port from the candidate egress ports for forwarding the first packet according to the dynamic traffic load information.
Patersen (US Pub. No.: 2007/0248086) discloses a method include receiving a message, appending a header set to the message, and transmitting the message from an ingress port to an egress port of the network switching system based on the header set. In an example 
Laksmanamurthy (US Pub. No.: 2013/0083798) discloses method for receiving a packet in a first agent, where the packet includes a first packet header with an expanded header indicator. Based on this indicator, the agent can determine if the packet includes one or more additional packet headers. If so, the agent can next determining if it supports information in the additional packet header based on a header identifier of the additional header. Other embodiments are described and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469